Citation Nr: 1810571	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-12 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 20 percent for lumbar spine intervertebral disc syndrome (IVDS) with degenerative disc disease, L4-L5 and dextroscoliosis.

2.  Entitlement to an increased initial evaluation in excess of 20 percent for radiculopathy, left lower extremity, secondary to service-connected lumbar spine disability.

3.  Entitlement to an increased initial evaluation in excess of 10 percent prior to October 28, 2014 and in excess of 20 percent thereafter for radiculopathy, right lower extremity secondary to service-connected lumbar spine disability.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  A remand is necessary to obtain medical records and VA examinations.

First, the Board notes that the most recent VA medical record associated with the Veteran's electronic file is dated October 2012.  On remand, all outstanding relevant VA treatment records should be obtained and associated with the claims file.

The Veteran underwent a VA spine examination in January 2018.  The examiner indicated that the Veteran had episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months with episodes of bed rest having a total duration of at least 6 weeks during the past 12 months.  However, a review of the Veteran's file reveals that records relating to these episodes of bed rest have not been associated with the claims file.  On remand, in addition to obtaining any outstanding VA medical records, the AOJ should provide the Veteran with an opportunity to identify any private medical providers who have treated him and the AOJ should obtain records from all identified private medical providers.  

Additionally, the Board finds that this examination was inadequate because it did not include the range of motion testing required by the Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158, 168-169 (2016).  Although range of motion testing was conducted on the Veteran's back, the examiner did not indicate whether range of motion testing was conducted in active motion and passive motion.  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Id. at 165.  Furthermore, recent Court precedent, citing to a VA clinician's guide, appears to require in cases such as this, that when evaluating impairment from a given disability, the VA examiner is to estimate additional range of motion loss during flare-ups after eliciting appropriate information from the Veteran, and considering all the information of record, or explain why he or she could not do so.  See Sharp v. Shulkin, 29 Vet. App. 26, 34-35 (Sept. 6, 2017).  The January 2018 examination report did not address this because the Veteran was not having flare-ups at the time of the examination; thus, another examination is also necessary to address the Court's requirements.  Finally, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a new VA spine examination is required.

Turning next to the Veteran's claims for increased initial ratings for his bilateral radiculopathy of the lower extremities, the Board notes that the Veteran was last afforded a VA examination in January 2015.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that the examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Accordingly, the Veteran should be afforded a contemporaneous VA examination which assesses the current level of the Veteran's service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding relevant VA treatment records and associate them with the file.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his service-connected back and bilateral lower extremity radiculopathy disabilities.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran and his representative of such and provide him with an opportunity to submit those records directly.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his low back disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all lumbar spine pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected right lower extremity radiculopathy and his service-connected left lower leg radiculopathy.  The Veteran's file should be made available to and be reviewed by the examiner, and (s)he must indicate whether such review was accomplished.  All indicated tests should be conducted and the results reported.

The examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected right lower leg radiculopathy and service-connected left lower leg radiculopathy, to include indicating to what degree these conditions affect the Veteran's ability to walk.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

5.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran a Supplemental Statement of the Case and, after allowing the appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







